Rice, P. J., dissenting:
If, as is practically conceded, the tenancy at will had been enlarged to a tenancy from year to year, and if, as the jury might well have found, the year did not expire until May, 1896, *103and the plaintiff was evicted in the mean time, it seems to me that the measure of damages for the deprivation of his right to remove the brick kiln within the year, is not the mere value when removed of the materials of which it was composed, less the cost of removal. For, it is to be borne in mind that this was not an eviction by virtue of a paramount title, but a tortious eviction by the landlord in disaffirmance of his own lease; and it would he no hardship upon him if he were compelled to pay for the enhancement of the value of his premises resulting from his tortious act. Damages assessed upon that basis would not be punitive. If he tortiously elected to treat the brick kiln as a permanent improvemant to his land, why should he not pay for it ? At all events, would he not be liable for the value of the brick kiln in place at the date of the eviction ? To hold that he is only liable for the value of the materials of which it is composed, less the cost of removal, is, it seems to me, to permit him to profit by his own wrong, and for this reason I am unable to concur with the majority upon the measure of damages.
W. W. Porter, J., concurred in the foregoing conclusion.